Citation Nr: 0124668	
Decision Date: 10/15/01    Archive Date: 10/23/01

DOCKET NO.  01-03 670	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia



THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a low 
back disorder.  



REPRESENTATION

Appellant represented by:	Melinda Hart, Attorney



ATTORNEY FOR THE BOARD

C. S. Freret, Counsel



INTRODUCTION

The appellant had active military service from March 1942 to 
October 1945.  

This appeal comes before the Board of Veterans' Appeals 
(Board) from a rating decision by the Department of Veterans 
Affairs (VA) Atlanta, Georgia, Regional Office (RO).  Review 
of the claims file reveals that the issue on appeal was 
previously denied by the Board in appellate decisions 
rendered in December 1965, January 1975, February 1976, 
December 1989, and December 1992.  


FINDINGS OF FACT

1.  Service connection for a low back disorder was denied in 
a December 1992 Board decision.  

2.  The appellant has submitted significant evidence that 
must be considered in order to fairly decide the merits of 
the claim of entitlement to service connection for a low back 
disorder.  


CONCLUSION OF LAW

The evidence received by VA since the December 1992 Board 
decision is new and material, and the claim for service 
connection for a low back disorder is reopened.  38 U.S.C.A. 
§§ 1110, 5107, 5108, 7104(b) (West 1991 & Supp. 2001); 
38 C.F.R. §§ 3.156(a), 20.1100, 20.1105 (2001).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The appellant asserts that he has low back disability that is 
related to his period of active military service during World 
War II.  He claims that he has presented new and material 
evidence with which to reopen the previously denied and final 
claim of entitlement to service connection for a low back 
disorder, and that the evidence of record, including the new 
and material evidence, demonstrates that his low back 
disability is related to lumbar myositis for which he was 
treated during service.  He has indicated at various times 
that he sustained back disability from trauma while lifting 
objects in service and from spinal taps he underwent in 
service.  

A December 1992 Board decision denied service connection for 
a low back disorder on the grounds that new and material 
evidence had not been submitted to reopen a claim for such 
disorder, which had been denied previously on four occasions 
between 1965 and 1989.  In Barnett v. Brown, 83 F.3d 1380, 
1383 (Fed. Cir. 1996), the United States Court of Appeals for 
the Federal Circuit held that 38 U.S.C.A. § 7104 means that 
the Board does not have jurisdiction to consider a claim 
which it previously adjudicated unless new and material 
evidence is presented, and before the Board may reopen such a 
claim, it must so find.  What the RO may have determined in 
this regard is irrelevant.  Should new and material evidence 
be presented or secured with respect to a claim that has been 
previously disallowed by the Board, the claim shall be 
reopened and reviewed as to all of the evidence of record.  
38 U.S.C.A. §§ 5108, 7104(b); 38 C.F.R. §§ 20.1100, 20.1105.  

When presented with a claim to reopen a previously finally 
denied claim, first it must be determined whether the 
evidence submitted by the claimant is new and material and, 
if so, VA will then evaluate the merits of the claim after 
ensuring that the broad duty to assist under 38 U.S.C.A. § 
5107 has been fulfilled.  Elkins v. West, 12 Vet. App. 209 
(1999).

"New" evidence means more than evidence that has not 
previously been included in the claims folder, and must be 
more than merely cumulative, in that it presents new 
information.  38 C.F.R. § 3.156(a) (effective prior to August 
29, 2001).  In addition, the evidence, even if new, must be 
material, in that it bears directly and substantially upon 
the specific matter under consideration.  That is, the 
evidence must be so significant that it must be considered in 
order to fairly decide the merits of the claim, by itself or 
in connection with evidence previously assembled.  See Hodge 
v. West, 155 F.3d 1356 (Fed. Cir. 1998); 38 C.F.R. § 3.156(a) 
(effective prior to August 29, 2001).  While the regulation 
governing what is required to reopen a previously denied and 
final claim (38 C.F.R. § 3.156) has been changed, the Board 
notes that the changes are applicable to claims filed on or 
after August 29, 2001, and are, therefore, not for 
consideration in the appellant's case because his claim was 
filed prior to that date.  

In determining whether new and material evidence has been 
submitted, the Board must review all of the evidence 
submitted since the last final denial of a claim.  Evans v. 
Brown, 9 Vet. App 273 (1996).  In this case, the appellant's 
claims for service connection for a low back disorder was 
last finally denied by the December 1992 Board decision.  The 
evidence received subsequent to the last final decision is 
presumed credible for the purposes of reopening the 
appellant's claim unless it is inherently false or untrue, or 
it is beyond the competence of the person making the 
assertion.  Duran v. Brown, 7 Vet. App. 216, 220 (1995); 
Justus v. Principi, 3 Vet. App. 510, 513.  See also Robinette 
v. Brown, 8 Vet. App. 69, 75-76 (1995).  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by military 
service.  38 U.S.C.A. §§ 1110, 1131.  Regulations also 
provide that service connection may be established where all 
the evidence of record, including that pertinent to service, 
demonstrates that the veteran's current disability was 
incurred in service.  38 C.F.R. § 3.303(d).  

For a showing of chronic disease in service there is required 
a combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word "chronic."  
Continuity of symptomatology is required where the condition 
noted during service is not, in fact, shown to be chronic or 
where the diagnosis of chronicity may be legitimately 
questioned.  When the fact of chronicity in service is not 
adequately supported, then showing of continuity after 
discharge is required to support the claim. 38 C.F.R. 
§ 3.303(b).  

The evidence before the Board at the time of its December 
1992 decision included the appellant's service medical 
records, which showed that he was hospitalized on January 12, 
1943, with a complaint of general muscle aching, especially 
in the back, that had begun one week before as generalized 
aching with loss of appetite.  No history of injury or trauma 
was reported.  There was evidence of pain on motion, and the 
diagnosis was acute lumbar myositis.  He was discharged seven 
days later.  An October 1945 separation examination report 
was negative for any back pathology.  The service medical 
records also noted that a pneumoencephalogram was performed 
in March 1943 as part of a neurologic work-up for headaches 
that was followed by another spinal puncture in July 1943, 
for which there were no complications or post lumbar puncture 
symptoms.  

Postservice medical evidence considered by the December 1992 
Board decision included examination reports and many private 
medical statements, dated between 1952 and 1991.  

At a June 1952 VA medical examination, the appellant 
complained of intermittent low back symptomatology, which he 
described as "attacks of low back pain and stiffness about 
every six months, lasting a week or so," and which 
(including pain extending "down both legs") he dated to the 
time of an inservice spinal tap.  He denied a history of 
injury.  The diagnosis was lumbosacral strain, possible 
herniated intervertebral disc.  

In filling his initial claim of entitlement to service 
connection for a low back disorder in May 1965 (almost two 
decades postservice), the appellant primarily complained of a 
right hip disability and reported treatment in service for 
headaches, which required "five spinal shots" and resulted 
in back problems thereafter.  When he underwent a VA 
examination in June 1965, pursuant to his claim, he reported 
that he had sustained a right hip injury in service, which 
had caused pain ever since and which had become worse in the 
last year, radiating to his back and legs.  He also 
complained of pain in his shoulders.  X-rays of the lumbar 
spine revealed "apparent narrowing" of the L2-L3 disc 
space.  The diagnoses included chronic, mild, low back 
strain.  

Five days after the Board's first denial of service 
connection for a low back disorder in December 1965, a 
private physician, R. Ownbey, D.O., noted in a medical 
statement that he had initially treated the appellant in 
March 1946, at which time the appellant had indicated that 
his back ailment had started in January 1943 during service, 
and that he experienced severe back pain that radiated into 
his right hip and down his right leg.  In his December 1965 
medical statement, Dr. Ownbey wrote that the symptoms 
occurred every few months at first, but that the pain had 
become constant over the past 12-15 months.  

In an August 1966 medical statement, Dr. Ownbey again 
reported having treated the appellant in March 1946, at which 
time the appellant had complained of having sustained a lower 
back and hip injury while building a hospital during service.  
Dr. Ownbey noted that the March 1946 diagnosis had been a 
sacroiliac lesion associated with myositis and neuritis of 
the lumbar and hip area.  He also stated that he had treated 
the appellant several times since 1946 and that the trouble 
had  worsened.  Dr. Ownbey indicated that the appellant had 
reported "catches" (with severe pain) in his lower back and 
hip muscles in 1966.  Findings on examination included 
increased tenderness, nervousness, and pain to the extent 
that a state of permanent disability had been reached.  

A physical examination form completed by Dr. Ownbey in June 
1971 included the medical history provided by the appellant 
at the March 1946 examination and repeated the physical 
findings described at that time.  Dr. Ownbey went on to 
state, as he had in 1966, that the appellant had been treated 
several times since 1946 and had become definitely worse.  
The diagnoses included sacroiliac lesion and nervousness 
resulting from pain and tenseness.  A subsequent medical 
statement from Dr. Ownbey in August 1972 included repetition 
of previously stated facts, a description of symptoms 
(muscular weakness and recent onset of nocturnal muscle jerks 
from the waist down to the feet), and his conclusion that the 
appellant was permanently disabled.  

The appellant was hospitalized at a private medical facility 
in August 1972 with the provisional diagnosis of "back  
injury".  A clinical record created prior to admission 
revealed a history of back pain (multiple episodes over a 
number of years) and indicated that while trying to get out 
of a bathtub the previous night, the appellant had 
experienced severe, almost incapacitating, right hip pain.  
X-rays reportedly revealed collapse and osteophyte formation 
at the L5-S1 disc space with minimal degenerative changes at 
the other spaces.  The diagnosis was degenerative disc 
disease of the lumbar spine with sciatica.  A lumbar 
myelography revealed a herniated nucleus pulposus at L4-5.  
The discharge diagnosis was radiculopathy secondary to the L4 
disc.  The appellant was readmitted to a private hospital in 
September 1972 for a hemilaminectomy and excision of the L4-5 
disc.  

In a September 1974 medical statement, Dr. Ownbey reported 
that he had found the appellant's right leg to be 3/4 inch 
shorter that his left leg at the March 1946 examination.  Dr. 
Ownbey stated that, after reading over all of the medical 
reports, including his old records and the report of the 
September 1972 hemilaminectomy, and other furnished data, he 
had concluded that the appellant's problem stemmed from his 
injury in the service in January 1943.  

In a September 1974 medical statement, J. Filler, D.O., 
indicated that he had reviewed the statements by Dr. Ownbey, 
which had been provided by the appellant, that dated the 
appellant's back problem to service, and had concluded that 
"[f]rom all of these inter-related causes, the patient feels 
just cause for total and permanent disability."  

G. Gilkes, M.D., indicated in a May 21, 1975, medical 
statement that he had seen the appellant on that day for a 
back problem for which there was a previous diagnosis of 
degenerative disc disease with hemilaminectomy in 1972.  Dr. 
Gilkes opined that the appellant's problem had probably 
resulted from an injury due to heavy lifting in January 1943.  

Affidavits were received in June 1975 from four boyhood 
friends of the appellant (W. T. Casey, R. L. Weathers, J. F. 
Weathers, and V. H. Wall), which attested to the fact that 
the appellant did not have a back disorder prior to service.  

In a June 1975 statement, N. Forlidas, M.D., the orthopedic 
surgeon who had performed the September 1972 surgery, told 
the appellant that he had a herniated nucleus pulposus of 
"L5-S1" and that disc disease was a degenerative process 
that could occur over many years.  Dr. Forlidas stated that, 
however, he could not date the disc disease to an injury in 
service.  

In June 1976, the appellant submitted affidavits from three 
fellow servicemen (A. R. Hobbs, J. A. Sturz, and H. Hartnett) 
that attested to the appellant having sustained a back injury 
in service.  An affidavit from a fourth fellow servicemen 
(B. Luma), received in July 1976. also attested to the 
inservice back injury.  

In February 1977, Dr. Ownbey provided another medical 
statement that was repetitious of previous statements.  
Another statement from Dr. Gilkes, dated in February 1977, 
described clinical findings and the appellant's treatment 
during his hospitalization for ten days earlier that month.  

In a September 1983 medical statement, D. Jarrett, M.D., an 
orthopedic surgeon, described his findings on examination of 
the appellant, which included a diagnosis of degenerative 
disc disease at multiple levels in the back, with radicular 
pain to both legs.  Dr. Jarrett noted that the appellant's 
medical history included back pain since 1942, following an 
injury, and he stated that he had advised the appellant that 
it was his impression that the appellant's current problem 
could be associated with the inservice injury he described.  

In a July 1991 personal hearing at the RO, the appellant 
provided testimony regarding his claim that he had a back 
disability that had begun in service.  

In a May 1991 medical statement, N. Hutchison, M.D., 
indicated that he had carried out a complete review of 
records submitted in the case of the appellant, and he noted 
that he had discerned the following facts: the appellant had 
sustained a back injury on January 12, 1943, and had 
subsequently been hospitalization for seven days; the 
appellant had to be treated repeatedly for low back 
complaints beginning five months after discharge and 
culminating in disc removal in 1972; and that all  
professionals involved in case had agreed that the back 
condition resulted "in" severe injury and probable total 
disability.  Dr. Hutchison opined that the appellant's back 
problems stemmed from the injury in service.  

The December 1992 Board decision found that because the 
statement from Dr. Hutchison was not substantiated by the 
record and the appellant's contentions proffered in 
statements since the December 1989 Board decision and at the 
July 1991 hearing were similar to previously considered 
contentions from him, the appellant had not submitted new and 
material evidence with which to reopen his claim of 
entitlement to service connection for a low back disorder.  

The evidence received since the December 1992 Board decision 
consists of the statements/contentions from the appellant, 
and a November 1999 letter from Dr. Filler to the appellant's 
representative, which noted that the appellant's main 
complaint stemmed from a back injury "he claimed had 
occurred in service.  Dr. Filler opined that the area which 
was operated on in 1972 appeared to be the area the appellant 
had injured several years before, and that it appeared his 
back condition started at the time he was injured in service.  

After reviewing the evidence submitted since its December 
1992 appellate decision, the Board finds that such evidence 
is new and material because it includes competent medical 
evidence concerning a possible link between back problems for 
which the appellant was treated in service (January 1943) and 
his current low back disability.  Accordingly, the Board 
reopens the claim of entitlement to service connection for a 
low back disorder on the basis that the appellant has 
submitted new and material evidence.  38 U.S.C.A. §§ 5107, 
5108, 7104(d); 38 C.F.R. § 3.156 (effective prior to August 
29, 2001).  However, the Board believes that additional 
evidence must be obtained before it can render a decision 
regarding the claim.  To decide the claim on the merits at 
this time would be prejudicial to the appellant.  Bernard v. 
Brown, 4 Vet. App. 384 (1993).  


ORDER

New and material evidence has been submitted to reopen a 
claim of entitlement to service connection for a low back 
disorder.  




REMAND

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) (to be 
codified as amended at 38 U.S.C. §§ 5102, 5103, 5103A, and 
5107).  Among other things, this law eliminates the concept 
of a well-grounded claim, redefines the obligations of VA 
with respect to the duty to assist, and supersedes the 
decision of the United States Court of Appeals for Veterans 
Claims (Court) in Morton v. West, 12 Vet. App. 477 (1999), 
withdrawn sub nom. Morton v. Gober, No. 96-1517 (U.S. Vet. 
App. Nov. 6, 2000) (per curiam order), which had held that VA 
cannot assist in the development of a claim that is not well 
grounded.  This change in the law is applicable to all claims 
filed on or after the date of enactment of the VCAA, or filed 
before the date of enactment and not yet final as of that 
date.  VCAA, supra.  See also Karnas v. Derwinski, 1 Vet. 
App. 308 (1991).

Because of the change in the law brought about by the VCAA, a 
REMAND in this case is required for compliance with the 
notice and duty to assist provisions contained in the new 
law.  See VCAA, supra.  In addition, because the RO has not 
yet considered whether any additional notification or 
development action is required under the VCAA, it would be 
potentially prejudicial to the appellant if the Board were to 
proceed to issue a decision at this time.  See Bernard, 
supra; VA O.G.C. Prec. Op. No. 16-92 (July 24, 1992) 
(published at 57 Fed. Reg. 49,747 (1992)).  

Accordingly, the claim is remanded for the following actions:

1.  The appellant should be afforded an 
examination by an orthopedic specialist for the 
purpose of determining the etiology and 
approximate time of onset of all back 
disorders.  The claims folder and a copy of 
this remand must be made available to and 
reviewed by the examiner prior to the 
examination.  He should also be requested to 
express an opinion as to whether it is at least 
as likely as not that the appellant has a low 
back disability that began during service or 
was caused by an inservice injury or event.  
The examiner should provide complete rationale 
for all conclusions reached.  

2.  This remand constitutes notice to the 
appellant of the provisions pertaining to 
failure to report for scheduled examinations 
under 38 C.F.R. § 3.655, which hold that (1) 
[w]hen entitlement or continued entitlement to 
a benefit cannot be established or confirmed 
without a current VA examination or 
reexamination and a claimant, without good 
cause, fails to report for such examination, or 
reexamination, action shall be taken in 
accordance with paragraph (b) or (c) of this 
section as appropriate.  Examples of good cause 
include, but are not limited to, the illness or 
hospitalization of the claimant, death of an 
immediate family member, etc.  For purposes of 
this section, the terms examination and 
reexamination include periods of hospital 
observation when required by VA (38 C.F.R. 
§ 3.655(a)); and [w]hen a claimant fails to 
report for an examination scheduled in 
conjunction with an original compensation 
claim, the claim shall be rated based on the 
evidence of record.  When the examination was 
scheduled in conjunction with any other 
original claim, a reopened claim for a benefit 
which was previously disallowed, or a claim for 
increase, the claim shall be denied (38 C.F.R. 
§ 3.655(b)).  

3.  The RO must review the claims file and 
ensure that all notification and development 
action required by the VCAA is completed.  In 
particular, the RO should ensure that the new 
notification requirements and development 
procedures contained in sections 3 and 4 of the 
Act are fully complied with and satisfied.  For 
further guidance on the processing of this case 
in light of the changes in the law, the RO 
should refer to VBA Fast Letter 00-87 
(November 17, 2000), as well as any pertinent 
formal or informal guidance that is 
subsequently provided by the Department, 
including, among others things, final 
regulations and General Counsel precedent 
opinions.  Any binding and pertinent court 
decisions that are subsequently issued also 
should be considered.  

The Board expresses its appreciation in advance to the RO for 
its assistance in developing the requested evidence and 
trusts that this development will be attended to in an 
expeditious manner as mandated by the Veterans' Benefits 
Improvements Act of 1994, Pub. L. No. 103-446, § 302, 108 
Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West Supp. 1998) 
(Historical and Statutory Notes) and VBA's Adjudication 
Procedure Manual, M21-1, Part IV.  

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

After the above requested actions have been completed, the RO 
should review the appellant's claim.  If the benefit sought 
on appeal remains denied, the appellant and his 
representative should be furnished a Supplemental Statement 
of the Case, and they should be afforded the appropriate 
period of time to respond.  Thereafter, the claim should be 
returned to the Board for further appellate consideration.  

The purpose of this REMAND is to obtain addition medical 
evidence and to ensure that the appellant receives his due 
process rights.  No opinion, either legal or factual, is 
intimated by this REMAND, and the appellant is not required 
to undertake any additional action until he receives further 
notification from VA.  



		
	M. W. GREENSTREET
	Member, Board of Veterans' Appeals


 



